Citation Nr: 1550433	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-29 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a psychiatric disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to a temporary total evaluation, because of hospital treatment in excess of 21 days under paragraph 29.

5.  Entitlement to a temporary total evaluation for treatment of a service-connected condition requiring convalescence under paragraph 30.



REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009, July 2011, and May 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in February 2010, March 2012, and June 2012; statements of the case were issued in September 2011 and June 2015; and substantive appeals were received in October 2011 and June 2015.   

The Veteran requested a Board hearing; but withdrew that request by way of a July 2015 correspondence.  

The issues of entitlement to service connection for a psychiatric disability (to include PTSD) and entitlement to temporary total disability ratings are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 1982, the RO denied the Veteran's service connection claim for an emotional disability.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the April 1982 decision is neither cumulative nor redundant of the evidence of record at the time of the April 1982 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  On July 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to service connection for tuberculosis is requested.


CONCLUSIONS OF LAW

1.  The April 1982 RO rating decision, which denied the Veteran's service connection claim for an emotional disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the April 1982 RO rating decision is new and material; accordingly, the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for an emotional disability was denied by way of an April 1982 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The evidence on record at the time of the April 1982 denial included the service treatment records and psychiatric evaluations dated May 1978 and June 1978.  The entrance examination revealed that the Veteran had severe adult adjustment reaction (VBMS, 11/24/14, p. 4); and a May 1978 Psychiatric Evaluation revealed that he had a passive aggressive personality and that he had previously been hospitalized for threatening bodily harm to his brother.  It indicated that he did not reveal this to the recruiter (VBMS, 11/24/14, p. 22).

The basis for the denial was the fact that the Veteran had a pre-existing psychiatric disability that was not aggravated by service.  

Evidence received since the April 1982 rating decision includes a May 2011 VA examination report in which the Veteran reported numerous personal assaults during service; a May 2011 diagnosis of schizoaffective disorder; an April 2012 VA examination that noted numerous PTSD symptoms.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds the newly reported stressors from the Veteran, the PTSD symptoms noted on the April 2012 VA examination, and the additional diagnosis of schizoaffective disorder constitute new and material evidence.  As noted above, the RO previously denied the claim because there no evidence that his preexisting disability was aggravated by service.  The new evidence suggests further aggravation of the Veteran's pre-existing disability.  No opinion has been rendered with respect to this additional aggravation.  Consequently, the Board finds that the new evidence at least triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Tuberculosis
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a July 27, 2015 correspondence in which he withdrew the issue of entitlement to service connection for tuberculosis, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

New and material evidence has been received; the claim of service connection for a psychiatric disability is reopened.

The issue of entitlement to service connection for tuberculosis is withdrawn.


REMAND

Psychiatric disability, to include PTSD
At the Veteran's May 2011 VA examination, he stated that while he was in service, his platoon leader told the men in the platoon that the Veteran was holding the platoon back.  The leader then instructed the others to do a "shower party" where the others beat him up.  He stated that this occurred twice during service.  He also reported that on another occasion, a sergeant beat him up.  The Veteran stated that he did not report any of this due to threat of retaliation.  However, he stated that these incidents led to him becoming anxious, fearful, and disenchanted with army.  

With respect to claims based on personal assault, in Patton v. West, 12 Vet. App. 272   (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99   (1998).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information, as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-M1, Part IV, Subpart ii, Section D.17 (formerly M21-1, Part III, para. 5.14c(5)). 

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows: 

(5)  If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f).

In this case, the Veteran has not been provided notice related to a PTSD claim as outlined above.  He should also be afforded an additional opportunity to submit documents or information that may serve to verify the reported assault in service. Thus, upon remand, the Veteran should be afforded an additional opportunity to provide detailed information regarding this and any other claimed in service stressor, to include specific names, dates, and locations.  He should also be informed that he can submit statements of fellow servicemen, photographs, or other corroborating evidence that may tend to support his stressors. 

In addition, the Board notes that the Veteran underwent a VA examination in April 2012.  The examiner found that despite the existence of numerous PTSD symptoms, the criteria for PTSD were not met because there was no verified stressor.  As noted above, when the alleged in-service stressor involves a personal assault, such stressor can be corroborated despite the fact that it is not documented in the service treatment records.  Such a stressor can be corroborated by behavioral changes evidenced in service.  The Board notes that there are numerous psychiatric treatment reports in the service treatment records.  The RO should request a VA examination in order to determine if the service treatment records and/or other evidence that the Veteran may submit, include evidence of behavioral changes that would corroborate the Veteran's alleged personal assault stressor.  If so, the examiner should opine whether the Veteran has PTSD that is related to the verified stressor.  

The examiner should also indicate whether the Veteran's pre-existing psychiatric disabilities increased in severity during service; and, if so, whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).

Temporary total ratings
The Veteran's claims for temporary total ratings are dependent on whether the Veteran's hospitalization and treatment was due to a service connected disability.  As such, the claims are inextricably intertwined with the issue of entitlement to service connection for a psychiatric disability, to include PTSD.   

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant VCAA-compliant notice with respect to a claim of entitlement to service connection for PTSD based on personal assault under the provisions of 38 C.F.R. § 3.304(f). 

2.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of any psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

(a)  With regards to PTSD, the examiner should render an opinion on whether there is evidence of behavioral changes in the Veteran during service that would be sufficient to corroborate his alleged stressor of numerous personal assaults.  If so, the examiner should render an opinion regarding whether the Veteran meets the criteria for a diagnosis of PTSD.

(b)  The Board notes that the Veteran clearly and unmistakably had a psychiatric disability that preexisted service.  The examiner should opine whether any such disorder increased in severity during service; and, if so, whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder). 

For all opinions expressed, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


